Dolliver, J.
— Petitioner claims his 1980 plea of not guilty by reason of insanity to a first degree assault charge was not knowingly and voluntarily made. Petitioner asks this court to reverse his criminal commitment and order a retrial on the 1980 charges. The State contends the relief requested is procedurally barred by RCW 10.73.090, which imposes a one-year time limit on collateral attacks. We agree with the State and dismiss the Personal Restraint Petition.
In 1980, Well, a paranoid schizophrenic, broke into his landlady’s apartment and stabbed her with a knife. According to a psychiatrist who spoke with Well after the crime, Well apparently believed the landlady was invading his brain with electrical signals. Well was charged with first degree assault and first degree burglary. On April 15, 1980, Well signed a plea of not guilty by reason of insanity. Defense counsel then moved the court for acquittal by reason of insanity pursuant to RCW 10.77.080 (hereinafter referred to as an NGI plea). The trial judge accepted the motion and ordered Well to be committed to *436a state hospital for treatment of his paranoid schizophrenia. In 1983, Well was conditionally released, but he assaulted another resident of his group home with a hammer in 1988, and his conditional release under the 1980 NGI plea was revoked. He was also charged with third degree assault for the 1988 attack, and he again entered an NGI plea. Well is currently committed at Western State Hospital (Western).
Pursuant to RCW 10.77.020(3), Well’s commitment at Western cannot exceed the maximum sentence for the offense under which he was committed. First degree assault is a class A felony, which has a maximum sentence of life imprisonment. RCW 9A.36.011; RCW 9A.20.021(l)(a). The maximum sentences for the 1980 burglary charge and the 1988 assault charge have expired, such that Well’s commitment is now based solely upon the 1980 first degree assault charge.
There is no evidence Well ever appealed from his 1980 commitment order, as authorized by statute. RCW 10.77.230 ("Either party may seek appellate review of the judgment of any hearing held pursuant to the provisions of this chapter.”). It is unknown if he has applied for conditional or final release since his last conditional release was revoked in 1988. On April 15, 1996, Well filed this current Personal Restraint Petition (PRP) in the Court of Appeals. This appears to be Well’s first PRP. The Court of Appeals certified the PRP to this court.
Well claims his NGI plea was not knowingly and voluntarily made. Under this court’s unanimous decision in State v. Smith, 88 Wn.2d 639, 564 P.2d 1154 (1977), overruled by State v. Jones, 99 Wn.2d 735, 664 P.2d 1216 (1983), a trial court could unilaterally impose an NGI plea on a defendant over the defendant’s objections. The court reasoned, "It would clearly be unconstitutional to permit the conviction of a defendant who was legally insane at the time of the commission of the crime.” Smith, 88 Wn.2d at 643. The trial procedure in Well’s 1980 hearing can arguably be upheld under Smith: If a court could go so far *437as to impose an NGI plea over and against a defendant’s explicit objection, it would seem permissible for a court to accept a defendant’s NGI plea without inquiring whether the plea was knowing and voluntary
Three years after Well’s commitment, a bare majority of this court overturned Smith and held a defendant could not be criminally committed unless the NGI plea was knowingly and voluntarily made. State v. Jones, 99 Wn.2d 735, 664 P.2d 1216 (1983). Under Jones, if Well’s plea was not fully knowing and voluntary, he would be entitled to a new trial. In addition to Jones, the Court of Appeals ruled in 1981 that a defendant, who was acquitted on grounds of insanity and committed to a state hospital, was entitled to have "a judgment vacated unless he understood, at the time of the motion for acquittal by reason of insanity, the nature of the charges against him and the consequences of the motion.” State v. Brasel, 28 Wn. App. 303, 312, 623 P.2d 696 (1981). Well requests relief under Jones and Brasel without addressing whether the new rule of law stated in those cases should be retroactively applied to his 1980 commitment.
The State concedes Well was not advised of the consequences of his motion for acquittal by reason of insanity; but the State ignores Well’s legal argument and focuses entirely on a procedural issue. The State simply claims the PRP is barred by the one-year time limit under RCW 10.73.090, and it claims none of the exceptions in RCW 10.73.100 to the time limit apply. Well’s counsel admitted in his brief, and in oral argument, that he has not raised any exceptions in RCW 10.73.100.
Well makes two different claims as to why this PRP is not procedurally barred. First, he claims the statutory time limit on collateral attacks applies only to attacks on criminal convictions, not to attacks on commitment orders entered pursuant to an acquittal of a criminal charge on grounds of insanity. Secondly, he argues that, even if RCW 10.73.090 did apply, it cannot be imposed against him since the Department of Corrections never attempted to notify *438him of the time limit, as purportedly required by RCW 10.73.120. The State counters that notice was not required to be given to Well under RCW 10.73.120.
First Issue: Does the one-year time limit on collateral attacks (RCW 10.73.090) apply to Well’s PRP?
Under RAP 16.4(d), Well’s PRP cannot be considered on the merits if it is procedurally barred under RCW 10.73.090, .100, and .130. RCW 10.73.130 states: "RCW 10.73.090 and 10.73.100 apply only to petitions and motions filed more than one year after July 23, 1989.” Well’s petition was filed long after this one-year window closed, so the one-year time limit was in effect at the time this PRP was filed. The question we must answer is whether the time limit applies to Well’s PRP.
RCW 10.73.090 states, in part:
(1) No petition or motion for collateral attack on a judgment and sentence in a criminal case may be filed more than one year after the judgment becomes final if the judgment and sentence is valid on its face and was rendered by a court of competent jurisdiction.
Well was acquitted of a felony by reason of insanity. Since he was technically acquitted, and not convicted, Well argues RCW 10.73.090 does not apply to his personal restraint petition. He cites no authority for this proposition. RCW 10.73.090(1) makes no mention of "conviction;” rather, the subsection focuses on "judgment and sentence in a criminal case.”
RCW 10.73.090 fails to define "judgment and sentence.” Neither party cites any authority regarding the meaning of the words, so we resort to Webster’s Third New International Dictionary (1986). The first two definitions of judgment are relevant to our analysis:
1 a : a formal utterance or pronouncing of an authoritative opinion after judging b : an opinion so pronounced; ... 2 a (1) : a formal decision or determination given in a cause by a court of law or other tribunal : court order, sentence[.]
*439Webster’s Third New International Dictionary 1223 (1986). The dictionary’s first definition of sentence states:
1 a obs : a stated opinion, decision, or judgment; esp : a conclusion given on request or reached after deliberation . . . b : a decision or judicial determination of a court or tribunal : decree: as (1): the judgment of a court pronounced in a cause in civil and admiralty law (2) : the judgment passed by a court or judge on a person on trial as a criminal or offender (3) : the order by which a court or judge imposes punishment or penalty upon a person found guilty; esp : the punishment or penalty so imposed[.]
Webster’s at 2068.
Well was charged with first degree assault and first degree burglary. The 1980 proceeding cannot be characterized as anything other than a criminal case. Well’s commitment as a result of the case is authorized under statutes concerning criminally insane persons. Chapter 10.77 RCW. In his PRP, Well collaterally attacks the outcome of his 1980 criminal case. Two documents, the Findings of Fact and Conclusions of Law (Findings), and the Order of Commitment, sum up the results of the case. The Findings express the basis for the trial court’s ruling in the case:
1. The Defendant committed the acts alleged in the Information;
2. The Defendant was legally insane at the time of the commission of the acts alleged in the Information and is not legally responsible for said acts;
3. There is a substantial danger that the Defendant may injure other persons or himself unless kept under further control by the Court or other appropriate institutions;
4. There is a substantial likelihood that the Defendant may commit felonious acts jeopardizing the public safety or security unless kept under further control by the court or other appropriate institutions;
4. [sic] It is in the best interests of the Defendant and the public that the Defendant Steven R. Well, be placed in treat*440ment at the State Mental Hospital at Western State Hospital, Fort Steilacoom, Washington.
State’s Resp. to Personal Restraint Pet. at Ex. 6. The Order of Commitment states, in part:
[I]t is further
ORDERED, ADJUDGED AND DECREED that pursuant to Findings of Fact previously entered herein, the Defendant is committed to Western State Hospital as being Criminally Insane pursuant to Chapter 10.77 of the Revised Code of Washington, the Defendant to remain at Western State Hospital or such other facility as the Secretary shall designate subject only to further proceedings of this Court for conditional and/or final discharge.
State’s Resp. to Personal Restraint Pet. at Ex. 7.
These two documents clearly meet the definition of judgment, namely, "a formal utterance or pronouncing of an authoritative opinion after judging ... a formal decision or determination given in a cause by a court of law or other tribunal[.]” Webster’s at 1223. The documents reflect " 'the final determination of the rights of the parties to the action.’ ” State v. Olander, 8 Wn. App. 563, 566, 509 P.2d 60 (1973) (quoting State v. Siglea, 196 Wash. 283, 285, 82 P.2d 583 (1938) (adopting the civil rule definition of judgment for criminal cases)).
The Court’s Order of Commitment also satisfies the "1 b” definition of sentence: "a decision or judicial determination of a court or tribunal : decree: as ... (2) : the judgment passed by a court or judge on a person on trial as a criminal or offender[.]” Webster’s at 2068. Well was on trial as a criminal offender. The trial court determined Well committed the criminal acts charged. It found he was insane at the time of the crime. It determined Well was dangerous to himself and others, and it determined he was likely to commit another felony if not confined for mental treatment. Well was ordered to be committed to Western as a criminally insane person under chapter 10.77 *441RCW, and the order states Well cannot be released except by "further proceedings of this Court.” State’s Resp. to Personal Restraint Pet. at Ex. 7. The Order of Commitment is a judgment passed upon Well as a criminal offender, thereby meeting the definition of sentence.
Well’s PRP attacks the judgment and sentence in his 1980 criminal case. We find the time limit imposed by RCW 10.73.090(1) applies to this PRP. Language in RCW 10.73.090(2) further supports our finding. When the Legislature drafted RCW 10.73.090, it used broad language to describe the kinds of collateral attacks restricted by the time limit:
For the purposes of this section, "collateral attack” means any form of postconviction relief other than a direct appeal. "Collateral attack” includes, but is not limited to, a personal restraint petition, a habeas corpus petition, a motion to vacate judgment, a motion to withdraw guilty plea, a motion for a new trial, and a motion to arrest judgment.
RCW 10.73.090(2). Well’s PRP easily falls within the scope of this subsection.
Subsection (2) mentions personal restraint petitions as one kind of collateral attack encompassed by the statute. In the PRP, Well requests the court to "vacate the Findings of Fact, Conclusions of Law and Order of Commitment.” PRP at 5. This request is essentially "a motion to vacate judgment.” RCW 10.73.090(2). He requests "the opportunity for a trial,” PRP at 5, which is tantamount to a "motion for a new trial.” RCW 10.73.090(2). Finally, implicit in Well’s PRP is a request to withdraw his 1980 plea of not guilty by reason of insanity. This is the equivalent of a "motion to withdraw guilty plea.” RCW 10.73.090(2). All of the relief requested in this PRP falls within the statutory language denoting the kinds of collateral attacks to which the one-year time limit applies.
The legislative policy behind RCW 10.73.090 further supports our finding the time limit applies to Well’s PRP. The time limit is a means for controlling the flow of post-*442conviction collateral relief petitions. In re Personal Restraint of Runyan, 121 Wn.2d 432, 449, 853 P.2d 424 (1993). This court has " 'observed that collateral relief undermines the principles of finality of litigation, degrades the prominence of the trial, and sometimes costs society the right to punish admitted offenders . . . ” In re Personal Restraint of Cook, 114 Wn.2d 802, 809, 792 P.2d 506 (1990) (quoting In re Personal Restraint of Hews, 99 Wn.2d 80, 86, 660 P.2d 263 (1983)).
Well’s current status at Western demonstrates another argument favoring certainty and finality of criminal commitments. As a result of Well’s hope of winning release through this PRP, he is apparently resisting much of the treatment aimed at overcoming his mental illness. One of Well’s recent progress reports points out the damage being caused:
[Well] recently stated he will sue Snohomish County for "not allowing him a jury trial” or "not reading him his [M]iranda rights.” He claims he will sue Western State Hospital for alleged scars he suffered several years ago. These "scars” were not visible to a registered nurse with whom he recently discussed the matter. He remains convinced his attorney will win his release via an appeal’s [sic] court decision. As a result, he resists staff efforts to persuade him to work within the structured treatment program provided at the Legal Offender Unit. He spends the majority of his leisure time isolated and withdrawn from interactions with others.
It is unfortunate that Mr. Well continues to dwell on his legal status. If he’d only spend half the energy and time he does thinking about the legal system, o[n] his treatment, he could be more successful.
State’s Resp. to Personal Restraint Pet. at Ex. 11.
Well’s request for relief would require a retrial of 17-year-old criminal charges and is exactly the kind of delinquent collateral attack on a criminal proceeding that RCW 10.73.090 was designed to prevent. We find the time limit applies to his PRP. Well has not argued that his grounds for relief fall under any of the exceptions in RCW *44310.73.100 to the one-year time limit; therefore, the petition is procedurally barred.
Second Issue: Was Well statutorily entitled to notice of the time limit?
When the Legislature enacted the one-year time limit, it included two statutes concerning notice of the limit. When a criminal defendant is sentenced, the judge is required to inform the defendant of the time limit in RCW 10.73.090 on collateral attacks. RCW 10.73.110. This statute was not in effect when Well was committed.
The second statute concerning notice requires the Department of Corrections to attempt to notify the following persons of the time limit: "Every person who, on July 23, 1989, is serving a term of incarceration, probation, parole, or community supervision pursuant to conviction of a felony.” RCW 10.73.120.
The State argues Well does not fall under any of the categories specified in RCW 10.73.120, such that he was not statutorily entitled to notice of the time limit. We agree with the State’s straightforward reading of the statute. First, Well has never been under the jurisdiction of the Department of Corrections — he has been in custody of the Department of Social and Health Services (DSHS). DSHS is not mentioned in chapter 10.73 RCW. Second, Well has not been serving a term of "incarceration, probation, parole, or community supervision”; rather, he has been committed to Western to protect the public and to help Well cure, or at least safely cope with, his mental disorder. Well does not fall within any of the classes of persons statutorily entitled to notice of the time limit.
When the Department of Corrections has not attempted to advise those in the statutorily designated class of the time limit, this court has waived application of the time limit. In re Personal Restraint of Vega, 118 Wn.2d 449, 823 P.2d 1111 (1992). If the Department has attempted to notify prisoners, the time limit will be imposed even if the *444prisoner did not receive actual notice. In re Personal Restraint of Runyan, 121 Wn.2d 432, 452, 853 P.2d 424 (1993). Since Well does not fall within the statutorily designated class, Vega and Runyan do not control.
Well seems to argue the time limit (RCW 10.73.090(1)) and the notice provision (RCW 10.73.120) should be read coextensively with each other. We decline to do so. While the Legislature imposed the time limit in RCW 10.73.090 on a large sea of potential collateral attacks, it cast a very narrow net into that sea with the notice provision in RCW 10.73.120. Well is an example of one person who falls under RCW 10.73.090 but is not entitled to notice under RCW 10.73.120. Another pool of persons affected by the time limit, but who are not caught in the notice net, are those who were convicted of felonies and completed their sentences before July 23, 1989.
It is not uncommon for felons to challenge the validity of their earlier convictions when those convictions are used to support a habitual offender charge or used to increase their offender scores in subsequent criminal proceedings. See, e.g., Runyan, 121 Wn.2d at 437 (one of the three petitioners in the consolidated case was attacking prior convictions used to raise his offender score for a subsequent criminal conviction). The time limit prevents them from collaterally attacking their old convictions, and the notice provision clearly does not apply to them if they had already finished serving their sentences when the notice requirement became effective.
The notice requirement is not coextensive with the time limit. Since Well is not included in any of the categories specified in RCW 10.73.120, he is not statutorily entitled to notice. We do not rule on whether one might be constitutionally entitled to notice of the time limit, since Well did not raise any such constitutional claim.
Although we dismiss Well’s PRP as procedurally barred, we feel compelled to point out Well’s more direct route for relief. His commitment is not designed as punishment — it is designed to afford him the treatment necessary to al*445low him to regain his freedom and safely live with his mental illness. If Well successfully complies with his treatment at Western, he may, at any time, petition DSHS for either conditional or final discharge. RCW 10.77.150(1), 10.77.200(1). Well can obtain final discharge once he demonstrates that he "no longer presents, as a result of a mental disease or defect, a substantial danger to other persons, or a substantial likelihood of committing felonious acts jeopardizing public safety or security, unless kept under further control by the court or other persons or institutions.” RCW 10.77.200(2). Despite our dismissal of Well’s Personal Restraint Petition, we urge him to pursue his treatment and successful rehabilitation.
Durham, C.J., and Smith, Guy, and Talmadge, JJ., concur.